410 So.2d 584 (1982)
TECHNO INDUSTRIAL CORPORATION, Gil Lozano and Leonor Arango, Appellants,
v.
COOPER INDUSTRIES, INC., d/b/A Cooper Airmotive, Appellee.
No. 81-278.
District Court of Appeal of Florida, Third District.
February 23, 1982.
Rehearing Denied March 23, 1982.
McCormick, Bedford & Backmeyer and Gerald L. Bedford, Leonardo P. Mendez, Miami, for appellants.
High, Stack, Lazenby, Bender, Palahach & Lacasa and R. Scott Boundy, Coral Gables, for appellee.
Before HENDRY, SCHWARTZ and BASKIN, JJ.
PER CURIAM.
The trial judge struck the defendants' pleadings and entered a default judgment against them because counsel filed a second motion to dismiss eleven days, rather than an answer ten days subsequent to an agreed order which so required.[1] This was much too harsh a sanction for the minor dereliction involved and thus constituted a plain abuse of discretion. Maqueira v. Almas, 409 So.2d 199 (Fla. 3d DCA 1982); Beaver Crane Service, Inc. v. National Surety Corp., 373 So.2d 88 (Fla. 3d DCA 1979). Accordingly, the judgment under review is
Reversed.
NOTES
[1]  An answer was in fact filed, after the default had been entered, twelve days after the agreed order.